MEMORANDUM **
Fernando Osiel-Rodas, a native and citizen of Guatemala, petitions for review of a Board of Immigration Appeals order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal and protection under the Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008), and deny the petition for review.
Substantial evidence supports the Board’s denial of asylum and withholding of removal because Osiel-Rodas failed to show his alleged persecutors threatened him on account of a protected ground. His fear of future persecution based on an actual or imputed anti-gang or anti-crime opinion is not on account of the protected ground of either membership in a particular social group or political opinion. Ramos Barrios v. Holder, 567 F.3d 451, 456-58 (9th Cir.2009); Santos-Lemus, 542 F.3d at 745-47; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir.2001) (“Asylum generally is not available to victims of civil strife, unless they are singled out on account of a protected ground”).
Substantial evidence also supports the Board’s denial of CAT relief based on the Board’s finding that Osiel-Rodas did not establish a likelihood of torture by, at the instigation of, or with the consent or acquiescence of the Guatemalan government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir.2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.